PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/623,118
Filing Date: 14 Jun 2017
Appellant(s): Huang et al.



__________________
James DeRouin Reg. No. 71, 450
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 December 2020.  Every ground of rejection set forth in the Office action dated 29 June 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant's arguments filed 23 December 2020 regarding the §103 rejection have been fully considered but they are not persuasive.  Applicants argue that the cited references do not teach or suggest the user interface elements from an external social media platform for initiating the job application; however the Examiner respectfully disagrees.  
As an initial note, and in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, while there are multiple interpretations of what is considered to be an “external social media platform,” this does not mean that any are incorrect.  Bonmassar not only is establishing or creating a social network for job application tracking, but is also able to interface with other social networks which are “external.”  The Chevalier reference is relied upon to expressly teach an “external user interface” as well as several other features and it is the combination of references which teach or read upon the instant claims.  
Here, again as discussed in the Final Office action dated 29 June 2020 and interview on 14 May 2020, Bonmassar discloses “In addition, a job candidate may submit secondary recruitment data as part of a job application process, such as when the job candidate electronically submits a resume as part of an Internet-based application process.  The recruitment enhancement system can be configured to gather the secondary recruitment data, aggregate it and generate an interface that allows the aggregated information to be viewed by a recruiter. (Bonmassar ¶31).”  Here, Bonmassar clearly discloses the ability to “displaying, on an external social media platform, user interface elements for initiating a job application by a first user via the external user interface; receiving, from the external social media platform, a first input from the first user via the external user interface to initiate the job application; displaying, on the external social media platform in response to the first input, user interface elements for importing or inputting a resume to the social media integration service via the external user interface” as commonly recited in claims 1, 11, and 21.  Bonmassar discusses not only the entire application process for a job but also how “As another example, the ATSs may also include information about individuals that have expressed interest in the company through some mechanism, such as a social media application.  As another example, via a social media application, a user may have provided a social media profile to participate in a company related activity.  Information obtained via a mechanism, such as a social media application, can be stored to the ATS.  Thus, in general, there are many different scenarios in which information can be gathered about an individual and then entered into an ATS and information obtained via the job application process is only one example in which information about an individual can be provided to an ATS (Bonmassar ¶78).”  Contrary to Appellant’s assertions that this section is “inapposite,” it is clear that Bonmassar is able to utilize some sort of social media application to provide information about the individual for the job application process, which when broadly interpreted, as one of ordinary skill in the art would do at the effective filing date, is the ability to provide user interface elements on an external social media platform (as taught by Chevalier) for the initiation of the job application process.  The Chevalier reference is relied upon to teach the ability to provide an external user interface for uploading a resume (Chevalier ¶420 and ¶173; recruiter seeking job candidates, ¶140; see also resume data registration in Fig. 18A-19B, Fig. 27D, ¶27-¶28, and ¶312).  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (MPEP 2123).”  ““[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).”  Again, Bonmassar is clearly discussing an application tracking system, the job application process, and how it is situated within an online environment with a graphical user interface, code repository, search engine (Bonmassar ¶68-¶69) and a social media access module (Bonmassar ¶70).  The Bonmassar reference is also able to be provided via an API (application programming interface), which as one of ordinary skill in the art would assert has “interface elements” in order to initiate any of the application process described by Bonmassar.  Bonmassar also discusses how the social media site can include LinkedIn, which provides the functionality of uploading a resume to the job posting (Bonmassar ¶72, ¶82 and ¶129).  Furthermore, it is clear, as evidenced by a Quora forum (provided as non-patent literature in the previous action) that on the LinkedIn platform, or when utilizing the LinkedIn platform aspects, you are able to upload your resume 
Next, Appellant argues that the cited references do not teach or suggest the user interface elements from an external social media platform for inputting or importing a resume; however the Examiner respectfully disagrees.  Here, again as discussed in the Final Office action dated 29 June 2020 and interview on 14 May 2020 (and cited portions above), Bonmassar discloses “In addition, a job candidate may submit secondary recruitment data as part of a job application process, such as when the job candidate electronically submits a resume as part of an Internet-based application process.  The recruitment enhancement system can be configured to gather the secondary recruitment data, aggregate it and generate an interface that allows the aggregated information to be viewed by a recruiter. (Bonmassar ¶31).”  Here, Bonmassar clearly discloses the ability to submit a resume as part of the internet-based application process.  As such the rejection should be affirmed.
Appellant further argues that the cited references do not teach or suggest the mapping of resume data via the user interface elements displayed; however the Examiner respectfully disagrees.  Appellant is attempting to argue portions of Bonmassar that were not cited or relied upon to teach said feature.  Here, as shown in the previous rejections, Bonmassar discloses “The identified information that satisfies the search parameters can then be output via the interface 26.  In one embodiment, the data filtering 42 can be configured identify certain types of information that are to be blocked from output by the system.  For example, in one embodiment, a filter can be provided which removes protected class For example, a recruiter wishing to view information in their company ATS can submit the information to the recruitment enhancement system.  The system 12 can apply one or more filters, such as a filter to remove protected class information, and then return the filtered information to the ATS.  The ATS can then store and/or output the filter information to the recruiter according to an interface provided by the ATS.  The information received from the ATS may or may not be added to databases maintained by the recruitment enhancement system (Bonmassar ¶47-¶49).”  Again, the Examiner has, as one of ordinary skill in the art would, at the time of the effective filing date of the invention, broadly interpreted the ability to provide identified information (users, resumes) that satisfies a search parameter(s) which are output via an interface as the ability to map the resume data of the user to a required data format of the internal human resources system.  Again, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (MPEP 2123).”  ““[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).”  Here, the submitted resume of Bonmassar has to be mapped into a proper format, otherwise the recruiter would not be able to search with the above cited search parameters.  As such the rejection should be sustained.  
In response to Appellant’s arguments that Chevalier does not teach or suggest the aspects of claim 3; however the Examiner respectfully disagrees.  Here, the Examiner has previously shown how Chevalier teaches “In another example, the affiliate content server may provide career services like monster.com.  In using the service the site visitor may have uploaded a resume or created a user profile that indicates the user's skill set, educational background, work experience, interests, etc. In this way, it can be seen that the affiliate content server and the listings server may be one in the same entity, Chevalier ¶420; see also and ¶173; LinkedIn, ¶191-¶192).”  The Examiner has, as one of ordinary skill in the art would, at the time of the effective filing date of the invention, broadly interpreted the ability to utilize affiliate content servers and career services such as monster.com, as the ability to receive the uploaded 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629

                                                                                                                                                                                                        Conferees:

/AMANDA C ABRAHAMSON/RQAS, OPQA 
                                                                                                                                                                                                       /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.